Citation Nr: 1122771	
Decision Date: 06/14/11    Archive Date: 06/28/11

DOCKET NO.  09-17 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for prostate cancer, secondary to herbicide exposure. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1947 to December 1967.

This matter is before the Board of Veteran's Affairs (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida.

In April 2011, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge at the RO.  A transcript of this hearing was prepared and associated with the claims file.

During the pendency of the appeal, the United States Court of Appeals for Veterans Claims (Court) issued a decision that reversed a decision of the Board that had denied service connection for disabilities claimed as a result of exposure to herbicides.  Haas v. Nicholson, 20 Vet. App. 257 (2006).  VA appealed the Court's decision in Haas to the United States Court of Appeals for the Federal Circuit (Federal Circuit) and imposed a stay at the Board on the adjudication of claims affected by Haas, such as the instant case.  The stay was lifted in January 2009.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c) (2010).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.

If a veteran, who served in the Republic of Vietnam was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service- connected if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform diseases consistent with chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), type II diabetes, and chronic lymphocytic leukemia. 38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

With regard to the Veteran's assertions of Agent Orange exposure in Thailand, VA has developed specific procedures to determine whether a Veteran was exposed to herbicides in a vicinity other than the Republic of Vietnam or along the demilitarized zone (DMZ) in Korea.  VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(n), directs that a detailed statement of the Veteran's claimed herbicide exposure be sent to the Compensation and Pension (C&P) Service via e-mail and a review be requested of the inventory of herbicide operations maintained by the Department of Defense (DOD) to determine whether herbicides were used or tested as alleged.  If the exposure is not verified, a request should then be sent to the U.S. Army and Joint Services Records Research Center (JSRRC) for verification.  See VBA Fast Letter 09-20 (May 6, 2009).  The M21-1MR also specifies when herbicide exposure may be conceded in certain cases where the Veteran served in Thailand during the Vietnam era.

The VBA Fast Letter 09-20 provides updated information concerning herbicide use in Thailand during the Vietnam era.  Previous development procedures that VBA was using for purposes of developing information concerning possible Agent Orange exposure in Thailand was replaced by a memorandum for the record that was jointly prepared by the Compensation and Pension Service and the Department of Defense.  If a claimed herbicide exposure cannot be resolved based on the information contained in the memorandum, then follow-up inquiries must be sent to the JSRRC before the claim can be properly adjudicated.  Id.

The memorandum reports that tactical herbicides, such as Agent Orange, were used at the Pranburi Military Reservation from April to September 1964, but not near any U.S. military installation or Royal Thai Air Force Base.  Other than the 1964 tests on the Pranburi Military Reservation, tactical herbicides were not used or stored in Thailand.  See VBA Fast Letter 09-20.  The memorandum also reflects that some Operation RANCH HAND aircrafts flew insecticide missions in Thailand from August 1963 to September 1963 and in October 1966.  Id.  While there was no reported use of tactical herbicides on allied bases in Thailand, the memorandum indicated evidence of sporadic use of non-tactical (commercial) herbicides within fenced perimeters.

During the Veteran's hearing, he testified that exposure to Agent Orange in Thailand and Vietnam may have led to his prostate cancer which was diagnosed approximately seven years ago in 2004.  He stated that during his military service he was stationed in Don Muang (it is not entirely clear according to the hearing transcript), Thailand, from 1966 to 1967.  The Veteran testified he was an aircraft repairer of C-130s and worked near the perimeter of the base on a daily basis.  He stated he was not aware of Agent Orange around the perimeter at the time.  He also reported that he flew into Vietnam on several occasions to check aircraft instruments and helped load and unload aircrafts.  He stated that he believed the Agent Orange was stored on board the ship he was serving on.  In addition, the Veteran testified he served in Korea in 1953 and/or 1954.

Service personnel records are absent from the claims file with the exception of a DD 215 indicating the Veteran was awarded with the Vietnam Service Medal.  Therefore upon remand, the Veteran's entire service personnel file should be obtained.

The Board acknowledges that it is unclear as to whether there are other official records that would document whether he served in-country in Vietnam including participation in missions, or any other activity.  As such, the RO should contact the appropriate custodian of service department records that might aid in determining whether the Veteran did, in fact, serve in Vietnam.

Following this search and if in-country Vietnam service is not verified, the RO should follow the procedures outlined in VA Fast Letter 09-20, Developing for Evidence of Herbicide Exposure in Haas-Related Claims from Veterans with Thailand Service during the Vietnam Era.  As stated in the VA Fast Letter, the RO must peruse the Fast Letter, which contains input from the Department of Defense (DoD) and is intended to cover general claims of exposure as well as a number of specific exposure claims.  If the issue of herbicide exposure can be resolved based on this document alone, then further development is not necessary.  If actual herbicide exposure remains in question, an inquiry must be sent directly to the JSRRC for verification.

Prior to sending a request to JSSRC the RO should send the Veteran a notice in compliance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) which informs him of claims for service connection based on Agent Orange exposure and the new rulemaking discussed herein with procedures to address claims based on Agent Orange exposure in Thailand.  The RO should also request that the Veteran submit information pertaining to the approximate dates, location, and nature of his alleged exposure.  Once the RO has obtained the information as to the approximate dates, location, and nature of the alleged exposure, it should then send an inquiry to JSRRC for verification of herbicide exposure from non-tactical, commercial use on any location identified by the Veteran.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. The AMC should contact the NPRC or any other appropriate department to obtain the Veteran's entire service personnel records.  All efforts to obtain these records should be documented in the Veteran's claims file.  If records are not available, the source should so indicate.  Failures to respond or negative replies to any request should be noted in writing and also associated with the claims file.

2. After obtaining information as to the approximate dates, location, and nature of the Veteran's alleged exposure, the AMC should compile a list of the Veteran's service dates and locations as well his contentions regarding exposure to herbicides in service and to determine whether the Veteran served in Vietnam and/or Thailand during his period of active duty.

A complete search of available records of the unit the Veteran was assigned to, or any other available information, must be completed to determine the likelihood that members of the units (with the Veteran's military occupational specialty) with which the Veteran served while he was stationed in Thailand served on the ground in Vietnam.

Following this search, if in-country Vietnam service is not verified, pursuant to the instructions contained in VBA Fast Letter 09-20 (May 6, 2009), such action must include consultation with the Department of Defense response document (Memorandum for the Record) outlining herbicide use in Thailand during the Vietnam Era, and association of the memorandum with the claims file. 

This information should be forwarded to the JSRRC and request all evidence of exposure to either tactical or commercial herbicide in accordance with 38 C.F.R. § 3.159 (2010).  This development should be undertaken pursuant to VA's Adjudication Procedure Manual, M21-1MR, with respect to veterans serving in Thailand during the Vietnam era.

The requests should continue until the records are obtained; or, it is reasonably certain that the records do not exist or that further efforts to obtain the records would be futile.  If the AMC is unable to locate those records, then a memorandum of the efforts in attempting to obtain those records should be associated with the claims file.

3. To help avoid future remand, the AMC must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

4. Following the completion of the development required as outlined in the paragraphs above, readjudicate the Veteran's claim for service connection for prostate cancer, as secondary to herbicide exposure, based on the entirety of the evidence.  If the decision remains adverse to the Veteran, provide the him and his representative with a supplemental statement of the case and an opportunity to respond.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

